Citation Nr: 0715335	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1953 to December 1956, including service 
in Korea.  The veteran subsequently served in the National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2004.  A statement of the case was issued in January 
2005, and a substantive appeal was received in March 2005.  

A VA Form 9 was received in March 2005 indicating that the 
veteran requested a local hearing.  In a statement received 
in August 2005, the veteran stated that he wanted to cancel 
his hearing.  The Board finds that the veteran has withdrawn 
his request for a local hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran did not participate in combat with the enemy and 
a claimed inservice stressor has not been corroborated. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) charges VA 
with a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant..  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a) (2005); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The record shows that a letter was furnished to the appellant 
in May 2004, regarding the information and evidence necessary 
to warrant entitlement to the benefit sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  The May 2004 letter also implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  The May 2004 letter was also 
furnished to the appellant prior to the August 2004 rating 
decision which gives rise to this appeal; it was therefore 
timely notice.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).  The Board finds that timely and adequate VCAA notice 
was furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   The present appeal involved the appellant's 
contention that service connection is warranted.  However, as 
the Board finds that the preponderance of the evidence is 
against such a finding, questions as to a rating and 
effective date to be assigned are rendered moot.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, service personnel records, and post-
service medical records.  Although the veteran has not been 
afforded a VA PTSD examination, the Board finds that such an 
examination is not necessary in this case in view of the lack 
of a corroborated stressor.  With regard to the stressor, the 
veteran has not reported any information which would allow 
for an attempt to corroborate such information.  The veteran 
was furnished a stressor request letter, but he returned it 
without cited to dates or to his unit.  The veteran does not 
appear to have advanced any claims that he was engaged in 
combat with the enemy...he has merely reported anecdotal 
incidents (such as hearing gunfire, going on alert, and 
seeing dead bodies) that  are not capable of corroboration.  
He has not reported coming under attack.  The veteran has 
also not specified any dates for the claimed incidents.  
Under the circumstances, the Board finds that no useful 
purpose would be served by delaying appellate review for a 
request for information from the service department as it 
appears that the veteran is unable to furnish sufficient 
details to allow for a records search.  There is also no 
reason to schedule a VA examination since any diagnosis of 
PTSD must be based on corroborated stressors. 

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Military records show that between November 1953 and 
September 1954, the veteran was assigned to the 5th Motor 
Transportation Squadron (Aviation) APO 67.  His DD-214 
reflects that he earned the Korean Service Medal.  The 
veteran has reported that while stationed in Korea there were 
many red alerts.  Additionally, while driving a truck, he 
could hear gun fire and had to stop to hit the ground before 
continuing.  He stated that he witnessed dead bodies, and 
knew U.S. soldiers who were killed in action.  In a form 
received in June 2004, the veteran elaborated noting that 
every night they had red alerts and had to head to foxholes.  
Further, while in a convey taking supplies to North Korea, 
the first convoy in front got hit, so he had to take cover in 
bunkers.  The veteran stated that he was assigned in Korea 
from October 5, 1953 to October 5, 1954.  He recalled being 
assigned to K-16 in Yong Dong Po, Korea.     

The Board has reviewed the veteran's service records, 
including personnel records.  His duties as a truck drive are 
supported by such records.  However, there is nothing 
documented in the service records to suggest that he 
participated in combat.  As noted earlier, few details have 
been furnished by the veteran regarding his claimed 
stressors.  The Board's reading of his statements is that he 
has never actually claimed that his unit came under attack.  
Granted he may have been in a combat zone, but the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).  The fact that his unit 
may have gone on alert or that he may have been ordered to 
bunkers does suggest that there was some fear of an attack 
and precautionary measures were implemented.  However, the 
veteran has never indicated that he or his unit actually came 
under attack.  

The veteran has failed to furnish sufficient details of a 
claimed inservice stressor to allow for a request for 
corroboration.  The record does not otherwise show that he 
engaged in combat with the enemy.  Under these circumstances, 
even if the veteran were diagnosed with PTSD, service 
connection would not be warranted because the diagnosis of 
PTSD would not be based on corroborated stressors.  See 
generally West v. Brown, 7 Vet. App. 70, 77-78 (1994).




ORDER

The appeal is denied. 




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


